      Case: 1:18-cv-08132 Document #: 1 Filed: 12/11/18 Page 1 of 11 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

AERTRADE LLC,

                      Plaintiff,                      Case No. ______________

               v.

AERO TRADE LLC,

                       Defendant.


                                          COMPLAINT

       Plaintiff Aertrade, LLC (Plaintiff or “Aertrade”), by its undersigned attorneys, for its

complaint against Aero Trade LLC (Defendant or “Aero Trade”) alleges as follows:

                                         THE PARTIES

       1.      Aertrade is an Illinois limited liability company with a principal place of business at

1585 Beverly Ct # 128, Aurora, IL 60502.

       2.      On information and belief, Defendant is an Illinois limited liability company with a

principal place of business at 1700 W. Fulton St. Chicago, IL 60612.

                                   NATURE OF THE ACTION

       3.      Aertrade brings this lawsuit for trademark infringement and unfair competition to

stop Defendant “Aero Trade” from trading off of and destroying the goodwill and consumer

recognition Plaintiff has built in its AERTRADE brand.

       4.      As described more fully below, Aertrade has been using the AERTRADE mark for

over 11 years in connection with the buying and selling of aircraft parts and rotable components.

Aertrade is located in Chicagoland but sells to customers throughout the United States and the

world. Defendant Aero Trade is also located in Chicago and has recently emerged as a direct
      Case: 1:18-cv-08132 Document #: 1 Filed: 12/11/18 Page 2 of 11 PageID #:2



competitor to Aertrade. The AERO TRADE mark is nearly identical to Plaintiff’s AERTRADE

mark, differing by only one letter, and the insertion of a space in the middle. The marks are so

similar, in fact, that Aertrade’s customers, brokers, and vendors are actually being confused as to the

company with which they are interacting or doing business.

        5.      Prior to filing this lawsuit, Aertrade demanded that Aero Trade cease using its

confusingly similar mark, pointing out that customers and vendors were actually being confused.

Aero Trade, however, has refused to stop its infringement and continues to damage Aertrade. Aero

Trade’s infringement will continue unless enjoined by the Court.

                                  JURISDICTION AND VENUE

        6.      This Court has personal jurisdiction over Defendant because Defendant resides in

this district and is engaging in continuous and systematic business in Illinois and in this district.

        7.      This Court has subject matter jurisdiction over this action under the Lanham Act, 15

U.S.C. § 1121, and 28 U.S.C. §§ 1331 and 1338, and supplemental jurisdiction over state law

claims under 28 U.S.C. § 1367(a).

        8.      Venue in this district is proper under 28 U.S.C. §1391 since Defendant maintains a

principal place of business in Chicago.

                             AERTRADE’S TRADEMARK RIGHTS

        9.      Plaintiff Aertrade adopted the mark AERTRADE for its business in 2007. For over

a decade, Aertrade has been engaged in the business of purchasing, leasing, and exchanging of

engine parts, and airframe rotable components and accessories (“Aertrade Products & Services”)

under the AERTRADE mark. Aertrade is an Illinois company located in Aurora, Illinois but serves

customers throughout the United States and the world. In addition to Aurora, Aertrade has facilities

in Florida, Arizona, Seattle, and Arkansas. Aertrade’s customers include nearly every major airline,




                                                    2
       Case: 1:18-cv-08132 Document #: 1 Filed: 12/11/18 Page 3 of 11 PageID #:3



aircraft repair facilities, and aircraft Maintenance Repair and Overhaul companies (“MROs”),

including United Airlines, American Airlines, Lufthansa, Allegiant, and Air Canada.

         10.    Although the aircraft parts trading business is fiercely competitive, Aertrade has had

a great deal of success and, through over 11 years of hard work, has built a sterling reputation and

significant amount of goodwill with its customers and potential customers. Aertrade has built its

reputation, at least in part, by consistently offering customers a large inventory of high-quality parts,

superior documentation, excellent 24/7 customer service, and prompt delivery of parts when timing

is critical.

         11.    Aertrade’s available inventory is over 40,000 line items and the company receives

inquiries from over 350 customers per year, executing over 150 to 180 transactions annually.

Transactions range significantly in dollar amount but average between $20,000 and $40,000.

         12.    Aertrade has invested substantial time, effort, and resources in promoting and

marketing itself under and in connection with its AERTRADE mark. For example, Aertrade attends

3-4 trade shows per year, spending approximately $15,000 to $20,000 on these appearances.

Aertrade employs a full-time marketing employee, maintains an active website, engages in email

marketing, direct mail, and cold calling. Moreover, Aertrade pays for listings of parts using the

AERTRADE trademark in a number of aviation parts marketplaces such as Inventory Locator

Service (“ILS”), Partsbase, One Aero and Locatory.

         13.    Over the last 11 years, Aertrade has continuously used the AERTRADE mark in

interstate commerce. As a result of this continuous use and Aertrade’s significant efforts and

dedication, AERTRADE has become a "household name" in the aircraft parts business. Customers

throughout the U.S. and abroad have come to closely associate the AERTRADE mark with the

high-quality parts and services provided by Aertrade.




                                                   3
      Case: 1:18-cv-08132 Document #: 1 Filed: 12/11/18 Page 4 of 11 PageID #:4



       14.     Since 2007, Aertrade has been the exclusive user of the AERTRADE mark in

connection with distributorship, procurement, and brokerage of airframe and engine rotable

components and accessories. In fact, prior to Defendant’s infringement, Aertrade was the only user

of any mark that includes the prefix ‘aer’ and the word ‘trade”—whether alone or in combination

with other words or elements—in connection with such services.

       15.     The AERTRADE mark is inherently distinctive, serving to identify and indicate

Aertrade as the source of its Aertrade Products & Services to customers and potential customers

throughout the United States, and to distinguish Plaintiff’s parts and services from those of its

competitors.

       16.     Even if AERTRADE were not an inherently distinctive trademark, the mark has

acquired distinctiveness as a result of Plaintiff’s longstanding use and extensive efforts to promote

its products and services under the mark, as described above. The AERTRADE mark acquired such

distinctiveness long before Defendant first began using the infringing AERO TRADE mark in 2016.

                           DEFENDANT’S UNLAWFUL CONDUCT

       17.     Upon information and belief, Defendant’s owner David Chaimovitz incorporated

Aero Trade, LLC and the company began using the AERO TRADE mark in June 2016.

       18.     Like Aertrade, Aero Trade is located in Chicagoland and is engaged in the business

of trading and exchanging aircraft parts and accessories under the AERO TRADE mark.

       19.     The services and products offered by Aertrade and Aero Trade overlap almost

completely. The customers of both companies are airlines, MROs, and aircraft maintenance and

repair facilities. Aertrade and Aero Trade are direct competitors, both servicing the same customers

throughout the United States and globally.

       20.     On information and belief, Aertrade and Aero Trade attend the same trade shows

and pay to list their parts in at least some of the same aviation parts marketplaces, for example, ILS.


                                                   4
      Case: 1:18-cv-08132 Document #: 1 Filed: 12/11/18 Page 5 of 11 PageID #:5



          21.   Defendant’s conduct has caused and continues to cause confusion among Aertrade’s

customers, brokers, and vendors as whether they are contacting or dealing with Aertrade or Aero

Trade.     Attached as Exhibits A-F are several emails in which customers have confused

AERTRADE and AERO TRADE. These emails demonstrate that the close similarity between

Aertrade's mark and the infringing AERO TRADE mark has and will continue to cause confusion

among Aertrade's customers and potential customers.

          22.   After becoming aware of the significant extent to which its customers are being

confused by Defendant's conduct, Aertrade wrote to Aero Trade, pointing out Aertrade’s senior

trademark rights and explaining that customers are likely to be confused—and have actually been

confused. Ex. G. Defendant Aero Trade, however, has refused to cease its infringing activities.

          23.   On information and belief, Defendant knew of Plaintiff’s trademark rights and that

customers were being confused as early as March 2017. Defendant has intentionally traded on the

goodwill and reputation of AERTRADE by continuing to use a confusingly similar mark.

Defendant’s infringement since at least March 2017 has been in willful disregard of Plaintiff’s

trademark rights.

                                         COUNT I
                             Lanham Act Trademark Infringement

          24.   Plaintiff repeats and realleges each and every paragraph above as if fully set forth

herein.

          25.   Defendant’s use of the AERO TRADE mark is likely to cause, has caused, and will

continue to cause confusion, mistake, or deception as to the sponsorship, affiliation, or source of

Defendant’s services with those of Plaintiff.

          26.   Upon information and belief, Defendant’s has used and continues to use the

infringing AERO TRADE mark in interstate commerce.



                                                 5
      Case: 1:18-cv-08132 Document #: 1 Filed: 12/11/18 Page 6 of 11 PageID #:6



       27.     As a direct and proximate result of Defendant’s conduct, Plaintiff has been and is

likely to be substantially injured in its business, including its goodwill and reputation, resulting in

lost revenues and profits and diminished goodwill.

       28.     Plaintiff has no adequate remedy at law because Plaintiff’s mark is unique and

represents to the public Plaintiff’s identity, reputation and goodwill, such that damages alone cannot

fully compensate Plaintiff for Defendant’s misconduct.

       29.     Unless enjoined by the Court, Defendant will continue to use and infringe Plaintiff’s

trademark, to Plaintiff’s irreparable injury. This threat of future injury to Plaintiff’s business

identity, goodwill, and reputation requires injunctive relief to prevent Defendant’s continued

infringement of Plaintiff’s mark and to ameliorate and mitigate Plaintiff’s injuries.

       30.     On information and belief, since at least March 2017, Defendant has been aware of

that consumers have been confused as to whether they are dealing with AERO TRADE or

AERTRADE and Defendant has attempted profit from this confusion.                 At least as early as

November 2, 2018, Defendant was expressly informed of Plaintiff’s trademark rights and that

Defendant’s infringement was causing actual confusion. Ex. G. However, Defendant has, in willful

and wanton disregard of Plaintiff’s rights, continued its infringement thereby entitling Plaintiff to an

award of punitive damages.

       31.     The foregoing conduct constitutes trademark infringement in violation Section 43(a)

of the Lanham Act, 15 U.S.C. §1125(a).

       32.     Plaintiff is entitled to recover actual and treble damages, attorney fees, and the costs

of this litigation pursuant to 15 U.S.C. § 1117 and injunctive relief pursuant to 15 U.S.C. § 1116.




                                                   6
      Case: 1:18-cv-08132 Document #: 1 Filed: 12/11/18 Page 7 of 11 PageID #:7



                                         COUNT II
                                 Lanham Act Unfair Competition

          33.   Plaintiff repeats and realleges each and every paragraph above as if fully set forth

herein.

          34.   Defendant's use of the AERO TRADE mark falsely suggests Plaintiff as the source

of Defendant’s product and services, and falsely represents that Defendant’s products and services

are provided by or sourced from Plaintiff.

          35.   Defendant’s conduct has deprived Plaintiff of its rightful ability to control the quality

of goods and services uniquely associated with Plaintiff’s AERTRADE mark and to ensure that its

associated, valuable goodwill and reputation are protected.

          36.   As a direct and proximate result of Defendant’s infringement, Plaintiff has been and

is likely to be substantially injured in its business, including its goodwill and reputation, resulting in

lost revenues and profits and diminished goodwill, in an amount as yet not fully ascertained.

          37.   The acts of Defendants complained of herein constitute unfair competition in

violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a). Plaintiff is entitled to recover

actual and treble damages, attorney fees, and the costs of this litigation pursuant to 15 U.S.C. § 1117

and injunctive relief pursuant to 15 U.S.C. § 1116.

          38.   Plaintiff is entitled to all remedies available under the Lanham Act, including, but

not limited to, injunctive relief, compensatory damages, treble damages and disgorgement of profits.

                                         COUNT III
                         Illinois Common Law Trademark Infringement

          39.   Plaintiff repeats and realleges each and every paragraph above as if fully set forth

herein.




                                                    7
      Case: 1:18-cv-08132 Document #: 1 Filed: 12/11/18 Page 8 of 11 PageID #:8



          40.   Plaintiff is the owner of valid common law rights in the AERTRADE mark which it

has used continuously and in connection with the Aertrade Products & Services prior to Defendant’s

unauthorized use of the infringing AERO TRADE mark.

          41.   Defendant’s aforesaid use of the AERO TRADE mark is likely to cause, has caused,

and will continue to cause confusion, mistake, or deception as to the sponsorship, affiliation, or

source of Defendant’s business and parts in that consumers and others are likely to believe

Defendant’s services and parts are legitimately connected with or approved by Plaintiff in violation

of Illinois common law.

          42.   As a direct and proximate result of Defendant’s infringement, Plaintiff has been and

is likely to be substantially injured in its business, including its goodwill and reputation, resulting in

lost revenues and profits and diminished goodwill.

          43.   Plaintiff has no adequate remedy at law because Plaintiff’s mark is unique and

represents to the public Plaintiff’s identity, reputation and goodwill, such that damages alone cannot

fully compensate Plaintiff for Defendant’s misconduct.

          44.   Unless enjoined by the Court, Defendant will continue to use and infringe Plaintiff’s

trademark to Plaintiff’s irreparable injury. This threat of future injury to Plaintiff’s business identity,

goodwill, and reputation requires injunctive relief to prevent Defendant’s continued use of the

Plaintiff mark and to ameliorate and mitigate Plaintiff’s injuries.

                                            COUNT IV
                          Illinois Uniform Deceptive Trade Practices Act

          45.   Plaintiff repeats and realleges each and every paragraph above as if fully set forth

herein.

          46.   The acts of Defendant complained of herein constitute a violation the Illinois

Uniform Deceptive Trade Practices Act 815 ILCS § 510 et seq., including because Defendant has



                                                    8
      Case: 1:18-cv-08132 Document #: 1 Filed: 12/11/18 Page 9 of 11 PageID #:9



caused a likelihood of confusion as to source, sponsorship, affiliation or connection with Plaintiff.

Plaintiff is entitled to an injunction preventing further injury by virtue of Defendant's wrongful

conduct.

                                           COUNT V
                                         Cybersquatting

          47.   Plaintiff repeats and realleges each and every paragraph above as if fully set forth

herein.

          48.   On information and belief, Defendant has a bad faith intent to profit from the

registration and use of the internet domain name “aerotrade.com” by creating an association with

Plaintiff’s AERTRADE mark as to source or sponsorship.

          49.   On information and belief, Defendant registered the domain name "aerotrade.com"

on February 27, 2018.

          50.   Plaintiff's mark AERTRADE was distinctive at the time of Defendant's registration

of the domain name "aerotrade.com."

          51.   On information and belief, Defendant had knowledge of Plaintiff’s AERTRADE

mark prior to its registration of the above-mentioned domain name on February 27, 2018.

          52.   The second-level domain name portion of the “aerotrade.com” and is identical to

Plaintiff’s AERTRADE mark except for the addition of the letter “o.”

          53.   Plaintiff has been damaged by Defendant’s unlawful use of the infringing domain

name and will suffer irreparable harm if the Defendant is permitted to retain ownership of that

domain.

          54.   The Defendant’s registration and use of the “aerotrade.com” domain will harm the

goodwill represented by Plaintiff’s AERTRADE mark by creating a likelihood of confusion as to

the source, sponsorship, affiliation, or endorsement of the “aerotrade.com” website.



                                                 9
     Case: 1:18-cv-08132 Document #: 1 Filed: 12/11/18 Page 10 of 11 PageID #:10



           55.    The Defendant’s acts are in violation of the Anticybersquatting Consumer Protection

Act under Section 43(d) of the Lanham Act, 15 U.S.C. § 1125(d).

                                      REQUEST FOR RELIEF

           WHEREFORE, Aertrade prays for judgment and relief as follows:

           1.     An injunction pursuant to 15 U.S.C. §1116(a) directing and restraining

Defendant, its officers, agents, servants, employees, attorneys, parents, subsidiaries, and other

persons in active concert or participation with Defendant from:

           a. using in any manner any name, mark, or design consisting of or containing
              AERTRADE, AERO TRADE mark, or any term confusingly similar thereto;
           b. committing any acts calculated to cause consumers to believe that any products or
              services sold, licensed, or offered by Defendant are sponsored by, licensed by,
              approved by, connected with, supported by, guaranteed by, sold by, or offered by
              Plaintiff or are under the control or supervision of Plaintiff;
           c. unfairly competing with Plaintiff in any manner; or
           d. assisting, authorizing, aiding or abetting any other person or business entity engaging
              in or performing any of the activities referred to in subparagraphs (a) through (c)
              above.

           2.     Directing Defendant to file with the Court and serve on Plaintiff within thirty days

after the entry of permanent injunction, reports in writing and under oath setting forth in detail

the manner and form in which Defendant has complied with the injunction;

           3.     Requiring Defendant to account to Plaintiff for any profits realized as a result of

Defendant’s wrongful infringement and awarding such profits to Plaintiff pursuant to 15 U.S.C.

§ 1117(a);

           4.     Damages and punitive damages pursuant to 15. U.S.C. § 1117(a) in an amount to

be determined at trial;

           5.     An order that Defendant’s trademark infringement and unfair competition was

willful;




                                                   10
    Case: 1:18-cv-08132 Document #: 1 Filed: 12/11/18 Page 11 of 11 PageID #:11



       6.     Awarding Plaintiff its attorneys’ fees and costs of this lawsuit pursuant to 15

U.S.C. § 1117(a) and 815 ILCS 510/3;

       7.     Treble damages pursuant to 15 U.S.C. § 1117(a);

       8.     An order requiring Defendant to immediately transfer the “aerotrade.com”

domain name to Plaintiff and pay for all costs associated with the transfer of the domain names

pursuant to 15 U.S.C.§1125(d)(1)(C);

       9.     An award of pre-judgment interest; and

       10.    Awarding all other relief this Court deems just, proper, and equitable.



                                        JURY DEMAND

       Plaintiff demands a trial by jury as to all claims and all issues properly triable thereby.




Date: December 11, 2018                   AERTRADE LLC

                                          By: /s/ Robert D. Leighton


                                          Marsha K. Hoover
                                          Robert D. Leighton
                                          GOLDBERG KOHN, LTD.
                                          55 East Monroe, Suite 3300
                                          Chicago, Illinois 60603
                                          312-201-4000
                                          Marsha.Hoover@goldbergkohn.com
                                          Robert.Leighton@goldbergkohn.com

                                          Attorneys for Aertrade LLC




                                                 11
